Citation Nr: 1029963	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-22 144	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of bilateral 
foot injuries.

3.  Entitlement to a disability rating greater than 30 percent 
for right hand neuropathy with surgical scar.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO decision of August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action on his part is required.


REMAND

In his July 2008 substantive appeal to the Board, the Veteran 
requested the opportunity to provide testimony in support of his 
appeal during a hearing before a Veterans Law Judge at the RO. 

The veteran is entitled to have a hearing before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant to the issues on appeal.  38 C.F.R. § 20.700.  
Therefore, a remand is required to accord due process in this 
appeal. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule a hearing 
before a Veterans Law Judge, 
providing the Veteran with 
adequate notice of the scheduled 
time and place. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

